Opinion issued July 22, 2021




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                               NO. 01-20-00473-CV
                           ———————————
                    IN RE TERESA MCMILLAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator Teresa McMillan has filed a petition for writ of mandamus,

challenging the trial court’s orders granting real party in interest Bertha Kemp’s

motions to compel the depositions of two physicians, retained by McMillan to
prepare counteraffidavits under Texas Civil Practice and Remedies Code Section

18.001(e).1

      We deny the petition. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot. The stay imposed by order of June 30, 2020 is lifted.

                                  PER CURIAM
Panel consists of Justices Kelly, Guerra, and Farris.




1
      The underlying case is Bertha Kemp v. Teresa McMillan, cause number 2018-
      71872, pending in the 55th District Court of Harris County, Texas, the Honorable
      LaTosha Lewis Payne presiding.
                                          2